                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            SAN JOSE DIVISION

                                   7

                                   8    TERESA ARMSTRONG, on behalf of                     Case No.17-cv-06540-LHK (VKD)
                                        herself and all others similarly situated,
                                   9                   Plaintiff,                          ORDER RE PLAINTIFF'S
                                  10                                                       UNILATERAL DISCOVERY LETTER
                                                v.                                         BRIEFS
                                  11
                                        MICHAELS STORES, INC.,                             Re: Dkt. Nos. 44, 45
                                  12
Northern District of California




                                                       Defendant.
 United States District Court




                                  13

                                  14          Plaintiff Teresa Armstrong sues, for herself and on behalf of a putative class, for alleged

                                  15   wage and hour violations under various provisions of the California Labor Code. Defendant

                                  16   Michaels Stores, Inc. (“Michaels Stores”) removed the action from state court, asserting

                                  17   jurisdiction under the Class Action Fairness Act, 28 U.S.C. § 1332(d).

                                  18          Now before this Court are two unilateral discovery letter briefs filed by Ms. Armstrong in

                                  19   which she seeks an order compelling Michaels Stores to produce documents and supplement its

                                  20   discovery responses. For the reasons to be discussed, these letters are untimely and do not

                                  21   properly brief the matters in dispute.

                                  22          On February 14, 2018, Judge Koh, who presides over this matter, issued a scheduling order

                                  23   setting case management deadlines, including an October 8, 2018 deadline for Ms. Armstrong to

                                  24   file her motion for class certification. Dkt. No. 22. On February 23, 2018, Ms. Armstrong served

                                  25   interrogatories, requests for admission, and requests for production, to which Michaels Stores did

                                  26   not respond until June 5, 2018. Dkt. Nos. 44, 45. The docket indicates that in subsequently filed

                                  27   Joint Case Management Statements, one or both sides sought extensions or stays of the court-

                                  28   ordered class certification briefing deadlines, due in part to disputes over Michaels Stores’
                                   1   discovery responses.1 Dkt. Nos. 31, 36. In denying those requests, Judge Koh repeatedly

                                   2   reminded the parties to be diligent in resolving their discovery disputes and in bringing any

                                   3   unresolved matters to this Court. Dkt. Nos. 32, 39.

                                   4            On October 4 and 5, 2018, Ms. Armstrong filed the present unilateral discovery letter

                                   5   briefs concerning disputes over numerous items of discovery that she says she needs to prepare her

                                   6   motion for class certification, which as discussed above, is due in three days. Both letters concern

                                   7   Ms. Armstrong’s February 23, 2018 written discovery requests, and the October 4 letter also

                                   8   makes a passing reference to Michaels Stores’ reported failure to provide dates for its Fed. R. Civ.

                                   9   P. 30(b)(6) deposition.

                                  10            The present discovery dispute was not brought in compliance with this Court’s Standing

                                  11   Order for Civil Cases.2 Ms. Armstrong’s letters state that the parties’ lead counsel conferred about

                                  12   the subject discovery disputes on July 27, 2018, but were unable to reach any compromise. Dkt.
Northern District of California
 United States District Court




                                  13   No. 44 at 2; Dkt. No. 45 at 2. Therefore, pursuant to this Court’s Standing Order for Civil Cases,

                                  14   a joint discovery letter concerning any unresolved matters should have been filed no later than

                                  15   August 3, 2018. See Standing Order for Civil Cases, Section 4.c. Ms. Armstrong does not explain

                                  16   why she did not file the present discovery letters until over two months later on October 4 and 5,

                                  17   and only days before her class certification motion is due, or why the parties did not make the joint

                                  18   submission required by the Standing Order in early August.

                                  19            Moreover, Ms. Armstrong does not clearly describe the disputed issues. As noted above,

                                  20   her letters were filed unilaterally, and the Court does not have the benefit of Michaels Stores’

                                  21   views on the matter.3 The October 4 letter indicates that there are disputes concerning a number of

                                  22   plaintiff’s interrogatories, requests for admission, and document requests. Most of the letter,

                                  23

                                  24   1
                                        The parties’ Joint Case Management Statements indicate that the parties had disputes concerning
                                  25   Ms. Armstrong’s written discovery requests served on April 19, 2018. Dkt. Nos. 31, 36. It is
                                       unclear whether those requests might be different than the February 23, 2018 requests which are
                                  26   now the subject of the present discovery letter briefs.
                                       2
                                  27       https://cand.uscourts.gov/filelibrary/3438/Standing-Order-for-Civil-Cases-August-23-2018.pdf
                                       3
                                  28    Ms. Armstrong’s letters suggest that although Michaels Stores was given an opportunity to
                                       provide its portion of the letter briefs, Michaels Stores chose not to do so.
                                                                                           2
                                   1   however, is devoted to a discussion of Ms. Armstrong’s document requests and indicates that

                                   2   although Michaels Stores reportedly agreed to provide certain documents, its production remains

                                   3   incomplete. Notwithstanding that this discovery letter was filed late on the afternoon of October

                                   4   4, Ms. Armstrong requested an order directing Michaels Stores to produce all documents by

                                   5   October 4.

                                   6          As for the interrogatories and requests for admission that are at issue, the October 4 letter

                                   7   does not clearly identify what the disputed issues are. This Court will not comb through the

                                   8   appended discovery requests and responses and guess what those issues might be. The October 4

                                   9   letter simply states that “all other discovery outlined in the statement of dispute is clearly

                                  10   discoverable” and asks for an order compelling Michaels Stores to supplement its responses by

                                  11   October 4. Dkt. No. 44 at 4.

                                  12          Further demonstrating that the present discovery issues were not properly raised, Ms.
Northern District of California
 United States District Court




                                  13   Armstrong’s October 5 discovery letter brief withdraws certain issues, including Michaels Stores’

                                  14   Rule 30(b)(6) deposition, that apparently were resolved sometime after the October 4 letter was

                                  15   filed. The October 5 letter does not further elucidate the issues Ms. Armstrong alludes to in the

                                  16   October 4 letter, but now asks that the Court compel Michaels Stores to complete its document

                                  17   production and serve supplemental discovery responses by October 8.

                                  18          On this record, this Court can only conclude that Ms. Armstrong has not been diligent in

                                  19   conducting this discovery or in bringing disputes to this Court’s attention. For the reasons

                                  20   discussed, she has not timely or properly presented the issues in a manner that would allow this

                                  21   Court to reasonably rule on the merits of the dispute. And given her last minute filings, this Court

                                  22   cannot accommodate Ms. Armstrong’s request for a hearing before her October 8 filing deadline.

                                  23   Nevertheless, to the extent Michaels Stores agreed to produce certain documents referenced in Ms.

                                  24   Armstrong’s letters, it shall complete that production by October 8. The Court otherwise declines

                                  25   to rule on all other issues referenced by Ms. Armstrong that have not been clearly or properly

                                  26
                                  27

                                  28
                                                                                          3
                                   1   raised or briefed in her letters.

                                   2           IT IS SO ORDERED.

                                   3   Dated: October 5, 2018

                                   4

                                   5
                                                                               VIRGINIA K. DEMARCHI
                                   6                                           United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                           4
